—Order, Supreme Court, Bronx County (Stanley Green, J.), entered March 12, 2001, which, to the extent appealed from as limited by the brief, granted defendants’ motion to dismiss or for summary judgment, dismissing plaintiffs malicious prosecution cause of action, unanimously affirmed, without costs.
Defendant Department of Correction of the City of New York brought charges and specifications against plaintiff, a corrections officer, premised upon her alleged appearance in a pornographic video. It was later discovered that plaintiff did *185not appear in the video and the charges were ultimately not pursued. Plaintiff thereafter commenced this action alleging, inter alia, a cause of action for malicious prosecution against defendants based on their purportedly deficient investigation into the grounds for initiating the disciplinary proceeding against her.
The IAS court properly dismissed the malicious prosecution claim because plaintiff failed to allege special injury. She did not allege “concrete harm * * * considerably more cumbersome than the physical, psychological or financial demands of defending” the disciplinary proceeding (Engel v CBS, Inc., 93 NY2d 195, 205), or that she suffered “a highly substantial and identifiable interference with person, property or business” (id.; cf., Groat v Town Bd. of Town of Glenville, 73 AD2d 426, 429-430, appeal dismissed 50 NY2d 928). Concur—Nardelli, J.P., Saxe, Buckley, Sullivan and Gonzalez, JJ.